Citation Nr: 1537055	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for the residuals of ruptured eardrums.

3.  Entitlement to service connection for diverticulosis.

4.  Entitlement to service connection for diabetic nephropathy.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a bilateral hip disability.  

7.  Entitlement to service connection for bilateral shoulder impingement.

8.  Entitlement to service connection for bilateral renal cysts.

9.  Entitlement to service connection for calcification in lower pole of the left kidney.

10.  Entitlement to service connection for hyperlipidemia.

11.  Entitlement to service connection for a node on right thyroid.

12.  Entitlement to service connection for constipation.

13.  Entitlement to service connection for cataract senile nuclear.

14.  Entitlement to service connection for dizziness.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The March 2009 rating decision denied entitlement to service connection for all the claims included in this appeal, other than the claim for diabetic nephropathy.

The February 2015 rating decision denied entitlement to service connection for diabetic nephropathy.  The Veteran submitted a timely notice of disagreement regarding the decision, but he has not yet been issued a statement of the case.  Therefore, the issue is included in this appeal and has been added to the title page of this decision.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran appeared at a hearing before the undersigned in May 2015.  A transcript of the hearing is of record.  During the hearing, the Veteran withdrew his appeal of several claims, as discussed in more detail below.  

In December 2009, the Veteran filed an application for a total disability rating based on individual unemployability (TDIU).  The Veteran had previously withdrawn a TDIU claim in May 2009.  The AOJ has not adjudicated the Veteran's December 2009 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for the residuals of ruptured eardrums, diverticulosis, and diabetic nephropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal of his claims of entitlement to service connection for a bilateral knee disability, a bilateral hip disability, bilateral shoulder impingement, bilateral renal cysts, calcification in lower pole of the left kidney, hyperlipidemia, constipation, cataract senile nuclear, and dizziness, on the record during a May 2015 hearing before the Board.

2.  The Veteran's currently diagnosed cervical spine disability constitutes a chronic disease under 38 C.F.R. § 3.309, which has been linked to an in-service injury or aggravation of his neck through a continuity of symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.305, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board.  38 C.F.R. § 20.204(b). 

The Veteran withdrew his appeal of his claims of entitlement to service connection for a bilateral knee disability, a bilateral hip disability, bilateral shoulder impingement, bilateral renal cysts, calcification in lower pole of the left kidney, hyperlipidemia, constipation, cataract senile nuclear, and dizziness, on the record during a May 2015 hearing before the Board.  There is no remaining allegation of error of fact or law for appellate consideration regarding these issues.  Therefore, the Board does not have jurisdiction to review them, and they are dismissed.
Entitlement to Service Connection for a Cervical Spine Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease enumerated in 38 C.F.R. § 3.309 is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Magnetic resonance imaging (MRI) has revealed the Veteran has cervical spondylosis with endpoint spurring at the C4 through C7 vertebrae.  The Veteran has also been diagnosed as having cervical degenerative disc disease and cervical radiculitis.  Spondylosis is "degenerative spinal changes due to osteoarthritis."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1745 (32d ed. 2012).  Thus, the Veteran's disability constitutes a chronic disease under 38 C.F.R. § 3.309, and the nexus requirement for service connection can be established by evidence of a continuity of symptomatology.  

The Veteran's cervical spine disability was noted during service.  Service treatment records indicate the Veteran sought treatment for neck pain and stiffness in January 1975 and August 1976.  The Veteran testified he continued to have neck pain and stiffness after these episodes of in-service treatment, but self-medicated with over the counter pain relievers because that was what he was provided when he sought treatment.  

The Veteran testified he has continually experienced neck pain and stiffness since separating from service.  He began to seek medical treatment for the condition on a continuing basis in approximately January 1991, just over two years after separating from service, because the disability became progressively worse and the pain was no longer manageable through over the counter remedies.  The Veteran's physicians have placed him on a regiment of physical therapy and injections to help manage the pain.  They have also informed him disc surgery is no longer an option because he delayed treatment for the condition for several years.  This evidence links the Veteran's present disability to his post-service symptomatology.  

Ultimately, the evidence establishes the Veteran has a current diagnosis for a cervical spine disability that constitutes a chronic diseases under 38 C.F.R. § 3.309.  There is also evidence of an in-service injury or aggravation of his cervical spine, and the nexus requirement for service connection has been established by a continuity of symptomatology.  Thus, service connection for a cervical spine disability is warranted.  



ORDER

The Veteran's claims of entitlement to service connection for a bilateral knee disability, a bilateral hip disability, bilateral shoulder impingement, bilateral renal cysts, calcification in lower pole of the left kidney, hyperlipidemia, constipation, cataract senile nuclear, and dizziness are dismissed.

Entitlement to service connection for a cervical spine disability is granted.



REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The claimant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id.

The Veteran claims he suffers several symptoms as result of rupturing his eardrums in service, including dizziness, pain, pressure, tinnitus, and hearing loss.  While some of these symptoms have been addressed as separate claims, they fall within the scope of his claim of entitlement to service connection for the residuals of ruptured eardrums, which is properly on appeal, and must be addressed within this context.

The Veteran' service treatment records indicate he suffered an ear injury in May 1972.  The Veteran claims he has suffered a continuity of symptomatology since this in-service injury.  Yet, he has not been provided an examination, other than a standard hearing loss examination, that addresses the residuals of ruptured eardrums as claimed.  Given the clear evidence of an in-service injury and the claims of a continuity of symptomatology, VA is required to provide an examination by the appropriate specialist that addresses the residuals of the in-service injury as claimed by the Veteran.  See 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 83.  

The Veteran has also not been provided an examination with respect to his claim of entitlement to service connection for diverticulosis.  There is evidence of a current diagnosis for diverticulosis.  The Veteran's service treatment records include several instances of treatment for gastrointestinal issues.  The Veteran claims his gastrointestinal issues were misdiagnosed in service because of the unavailability of proper medical equipment in the locales in which he served.  More specifically, the Veteran asserts that he was misdiagnosed as having a hernia while serving in the Republic of Vietnam.  The Veteran testified his current treating physicians have informed him that he never had a hernia and most likely suffered from diverticulosis at that time.  However, there is insufficient medical evidence of record to support this claim.  Thus, an examination is necessary pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 83.  

Additionally, the Veteran's timely notice of disagreement regarding the February 2015 rating decision that denied service connection for diabetic nephropathy puts that issue in appellate status.  The Board is required to remand that issue so that a SOC can be promulgated.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case regarding the claim of entitlement to service connection for diabetic nephropathy.  This issue should not be recertified to the Board unless the Veteran submits a timely substantive appeal after the issuance of the statement of the case.

2.  Schedule the Veteran for an examination with an otolaryngologist, if possible, to determine whether it is at least as likely as not that any residual claimed by the Veteran, to include dizziness, pain, pressure, tinnitus, and hearing loss, is the result on an in-service ear injury, to include ruptured eardrums.

The examiner must review the claims file.  .  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would enable the needed opinion to be provided.  
 

3.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that his currently diagnosed diverticulosis is the result of an in-service injury or disease.

The examiner must review the claims file.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would enable the needed opinion to be provided.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


